DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Claims 1, 3, 4, 6-8, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2008/0256471) modified by Fai (US 2011/0197147) modified by He (US 2011/0074835) modified by Mahowald (US 2009/0140960).  All reference is to Okamoto unless otherwise indicated.

Regarding Claims 1 (Currently Amended), 3 (Previously Presented), 7 and 8 (Currently Amended), Okamoto teaches a display apparatus, method, and computer readable medium comprising:
a display unit [fig. 4 @10];
an indicator [fig. 4 @3] that is disposed at at least a part of surroundings of the display unit [fig. 4 illustrates claimed structure] and includes circuitry that
performs transfer [fig. 5 @S6] of image data [fig. 2 @102 which corresponds to fig. 4 @102; the icon or picture of a house in fig. 2 @102 constitutes image data] between the display apparatus [fig. 4 @10] and another image display apparatus [fig. 4 @111], 
the image data corresponding to an image [fig. 4 @102] that is displayed by the display apparatus [fig. 4 @10] or the another image display apparatus [alternate limitation not addressed];
turns on the indicator [¶0047, “Next, the electronic bulletin apparatus 10 may notify the user that the data is being transferred to the mobile terminal 111 by turning on  so as to correspond [¶0047 teaches changing color indicates transfer status] to the transfer of the image data between the display apparatus and the another image display apparatus; and
turns off the indicator [construed as indicator color remains green] when the transfer of the image data between the display apparatus and the another image display apparatus is completed [¶0047, “the electronic bulletin apparatus 10 may notify the user … when the data transfer to the mobile terminal 111 is completed, the electronic bulletin apparatus 10 may notify the user by converting the luminescent color of the LED indicator 3 into "green"”]
Okamoto does not teach the indicator includes (i) an indicator surface and (ii) a plurality of lights, the plurality of lights including a first light configured to illuminate a central portion of the indicator surface and at least one second light configured to illuminate side portions of the indicator surface that are on opposite sides of the central portion; increases a light intensity of a first one of the first light and the at least one second light of the plurality of lights, while a light intensity of a second one of the first light and the at least one second light is decreased, during the transfer, the increase and decrease in the light intensities causing an illumination pattern to flow to or from the central portion of the indicator surface and along the indicator surface to indicate the transfer of the data; and concurrently displaying the image data on both the display device and the other image display device when the transfer of image data is complete
Fai teaches concurrently displaying the image data [fig. 5 @50] on both the display device [fig. 5 @ 50] and the other image display device [fig. 5 @61] when the transfer of image data is complete [construed as transfer complete when the copied image (fig. 5 @61) is identical to the original image (fig. 5 @50); ¶0060, “According to certain embodiments, in response to detecting the gesture, electronic device 10B may transmit image data for image 50 to electronic device 10C to enable electronic device 10C to display the copy 61 of image 50 on projected display 48C. Rather than removing image 50 from projected display 48B, electronic device 10B may continue to display image 50 on projected display 48B so that image 50 and copy 61 of image 50 are displayed simultaneously]
At the time of the invention it would have been obvious to one of ordinary skill in the art to display both the original image and the transferred image when the transfer process is complete, as taught by Fai, into the display apparatus taught by Okamoto, so that a user may visually verify the transferred image is a true copy of the original image.
Okamoto modified by Fai does not teach the indicator includes (i) an indicator surface and (ii) a plurality of lights, the plurality of lights including a first light configured to illuminate a central portion of the indicator surface and at least one second light configured to illuminate side portions of the indicator surface that are on opposite sides of the central portion; increases a light intensity of a first one of the first light and the at least one second light of the plurality of lights, while a light intensity of a second one of the first light and the at least one second light is decreased, during the transfer, the increase and decrease in the light intensities causing an illumination pattern to flow to or from the central portion of the indicator surface and along the indicator surface to indicate the transfer of the data
 the indicator [fig. 2 @2] includes (i) an indicator surface [fig. 2 @210] and (ii) a plurality of lights [fig. 2 @220A-220D], 
the plurality of lights including a first light [fig. 2 @220B] configured to illuminate a central [construed as 40-60% of range 0-100%, ¶0038 and figs. 3 and 4B teach Ib drives fig. 2 @220B when a value of 40% and 60% is to be displayed on 210] portion of the indicator surface [figs. 2 and 3 @210] and 
at least one second light [fig. 3 @220A and 220D] configured to illuminate side portions of the indicator surface [fig. 4B teaches 220A illuminates 0-20% while 220D illuminates 80-100%] that are on opposite sides of the central portion [fig. 1A illustrates claimed relative portions of the lighted areas 0-100%] 
increases [level change from 0-60%, fig. 4B] a light intensity of a first one of the first light [220B] and the at least one second light of the plurality of lights [220A and 220D], 
while a light intensity of a second one of the first light [220C] and the at least one second light [220A and 220D] is decreased [level change from 60-0%, fig. 4B], based on a status signal [¶0037, “When the control element 2220 receives the status signal S from the electronic element 30, the control element 2220 can look up the current combinations IA to ID corresponding to the present status of the electronic element 30 in the lookup table 22200”, ¶0038, “For example, FIG. 4B is a lookup table of the used space capacity of the electronic element 30 and the current combinations IA to ID after the optical simulation”], 
the increase [0 to 60% reading] and decrease [60 to 0% reading], in the light intensities causing an illumination pattern to flow to [no illumination at 0% to 0-60% illuminated, illumination flows to (grows toward) 40-60 central area (40-60%)] or
from [0-60% illuminated to 40 to 20 to 0, illumination is flowing from (shrinks away) from central area (40-60%)] the central portion of the indicator surface and along the indicator surface [He teaches the changes in illumination to and from the central portion of the indicator (construed as the fig. 1A @40-60% mark) occur along the surface (fig. 2 @210) of the indicator (fig. 2 @2)] to indicate the current status [¶0037 and ¶0038] 
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the indicator device, taught by He, into the display apparatus, method, and computer readable medium taught by Okamoto modified by Fai, in order to reduce the manufacturing costs and improve the light efficiency of a status indicator (He: ¶0009)
Okamoto modified by Fai modified by He does not teach the status signal is received during the data transfer and represents the state of the data transfer 
Mahowald teaches a status signal is received during a data transfer and indicated the state of the data transfer [¶0042, “In some implementations, the triggering event occurs on one device and the light effect simulating the sensory output is emitted from another device.  For example, when a USB Flash drive is coupled to the system 100 through a USB port and a file is transferred between the USB drive, the USB drive can emit a light effect that simulates the on-screen dynamic of a progress bar indicating the progress of the transfer”] 


Regarding Claim 4 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald teaches the display apparatus according to Claim 1, wherein
the indicator performs turning-on cooperative with the another image display apparatus under the control of the circuitry so that light transitions so as to correspond to the transfer of the image data between the display apparatus and the another image display apparatus [Okamoto: ¶0047 teaches turning led indicator on then transitioning from red during transfer to green when transfer is complete].

Regarding Claim 6 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald teaches the display apparatus according to Claim 3, wherein 
the circuitry detects that the another image display apparatus is at least brought close to the indicator [Okamoto: ¶0069, “When the mobile terminal 111 enters in the range of the effective communication distance L2 of the reader/writers 4, a and 
transfers the image data between the display apparatus and the another image display apparatus which is brought close to the display apparatus by a user [Okamoto: ¶0069, “When the session is established between the electronic bulletin apparatus 10 and the mobile terminal 111 and the data object 102 is dragged by the user 103 with respect to the area in the screen outer edge 101 of the reader/writer 4 corresponding to the mobile terminal 111, the electronic bulletin apparatus 10 recognizes the drag operation as the operation for transferring the data to the mobile terminal 111 to perform the data transfer”].

Regarding Claim 18 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald teaches the display apparatus according to Claim 1, wherein
the central portion of the indicator [He: 40-60%] is illuminated when the first light [He: fig. 3 @220B] is on [He: fig. 4B @40% (IB)] and the at least one second light [He: fig. 3 @220D] is off [He: fig. 4B @40% (ID)], 
the illumination of the central portion extends to the side portions of the indicator when the first and second lights are on [He: fig. 4B @100%], and 
side portions of the indicator indicate different states of the display apparatus [He: a first side portion indicates 60-100% and a second side portion indicates 0-40%].

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto modified by Fai modified by He modified by Mahowald modified by Kerr (US 2012/0133301).  All reference is to Okamoto unless indicated otherwise.

Regarding Claim 19 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald teaches the display apparatus according to Claim 18 
Okamoto modified by Fai modified by He modified by Mahowald does not teach the first light is a white light [Kerr: fig. 42 @786B] and the at least one second light  is a color light [Kerr: fig. 42@786A]
Kerr teaches a first light is a white light [Kerr: fig. 42 @786B] and at least one second light  is a color light [Kerr: fig. 42 @786A]
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate white and color indicator lights, as taught by Kerr, into the display apparatus taught by Okamoto modified by Fai modified by He, in order to increase the types of indications capable of representation by lighting.  For example, particular colors of illumination can provide a rapid sense of whether the indicator is displaying a problem or a normal state using the quantity of illumination.

Claims 2, 5,10-15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto modified by Fai modified by He modified by Mahowald modified by Inaba (US 2010/0281363).

Claim 2 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald teaches the display apparatus according to Claim 1
Okamoto modified by Fai modified by He modified by Mahowald does not teach the indicator is turned on under the control of the circuitry when the display apparatus is selected as an output destination of the image data by the another image display apparatus
Inaba teaches an indicator [¶0055 teaches indicator light] is turned on under the control of the circuitry when the display apparatus [fig. 4 @11-1 which corresponds to Okamoto: (fig. 4 @10)] is selected as an output destination [¶0060 teaches indicator lit when connection is from 11-2 to 11-1 which corresponds to the claimed direction of transfer] of the image data [fig. 4 @D] by the another image display apparatus [fig. 4 @111 which corresponds to Okamoto: (fig. 4 @111)]
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the concept of using a visible indicator to indicate incoming image data  transfers, as taught by Inaba, into the display apparatus taught by Okamoto modified by Fai modified by He modified by Mahowald, so that the user is notified about transfer activity into as well as out of the display apparatus.

Regarding Claim 5 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald teaches the display apparatus according to Claim 1
Okamoto modified by Fai modified by He modified by Mahowald does not teach the circuitry receives the image data from the another image display apparatus and the circuitry performs control for display in which the image corresponding to the received image data is expelled from the indicator, and turns on the indicator in synchronization or interlocking with the display of the image expelled from the individual indicator 
Inaba teaches circuitry  [Inaba: fig. 2 @35-1] receives image data [Inaba: fig. 6 @D2] from another image display apparatus [Inaba: fig. 6 @11-2], and the circuitry [Inaba: fig. 2 @35-1] performs control for display in which an image corresponding to the received image data [Inaba: fig. 6 @D1] is expelled from the individual indicator [Inaba: fig. 6 @D1 is expelled from the bezel of display fig. 6 @31-1 and Okamoto teaches display bezel is construed as indicator unit], and turns on the individual indicator in synchronization [Inaba: ¶0055 teaches indicator light illuminated during transfer of data] or interlocking with the display of the image expelled from the individual indicator [alternate limitation not addressed]
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the concept of displaying, on the receiving display, the image being transferred in proportion to the amount transferred, as taught by Inaba, into the display apparatus taught by Okamoto modified by Fai modified by He modified by Mahowald, in order to provide a user with a preview of the transferring image as well as information related to the current status of the transfer.

Regarding Claims 10, 14, and 15 (Currently Amended), Okamoto teaches a display apparatus, a method, and a computer readable medium comprising:
a display unit [fig. 4 @10];
an indicator [fig. 4 @3] that is disposed at at least a part of surroundings of the display unit [fig. 4 illustrates claimed structure] and includes circuitry that
performs transfer [fig. 5 @S6] of image data [fig. 2 @102 which corresponds to fig. 4 @102; the icon or picture of a house in fig. 2 @102 constitutes image data] between the display apparatus [fig. 4 @10] and another image display apparatus [fig. 4 @111], 
the image data corresponding to an image [fig. 4 @102] that is displayed by the display apparatus [fig. 4 @10] or the another image display apparatus [alternate limitation not addressed];
turns on the indicator [¶0047, “Next, the electronic bulletin apparatus 10 may notify the user that the data is being transferred to the mobile terminal 111 by turning on the LED indicator 3, for example, in "red"”] during the transfer of the image data between the display apparatus and the another image display apparatus; and
turns off the indicator [construed as indicator color remains green] when the transfer of the image data between the display apparatus and the another image display apparatus is completed [¶0047, “the electronic bulletin apparatus 10 may notify the user … when the data transfer to the mobile terminal 111 is completed, the electronic bulletin apparatus 10 may notify the user by converting the luminescent color of the LED indicator 3 into "green"”];
Okamoto does not teach the indicator includes (i) an indicator surface and (ii) a plurality of lights, the plurality of lights including a first light configured to illuminate a central portion of the indicator surface and at least one second light configured to illuminate side portions of the indicator surface that are on opposite sides of the central portion; increases a light intensity of a first one of the first light and the at least one second light of the plurality of lights, while a light intensity of a second one of the first light and the at least one second light is decreased during the transfer, the increase and decrease in light intensities causing an illumination pattern to flow to or from the central portion of the indicator surface and along the indicator surface to indicate the transfer of the image data; concurrently displaying the image data on both the display device and the other image display device when the transfer of image data is complete; circuitry turns on the indicator before or after an indicator of the another image display apparatus is turned on
Fai teaches concurrently displaying the image data [fig. 5 @50] on both the display device [fig. 5 @ 50] and the other image display device [fig. 5 @61] when the transfer of image data is complete [construed as transfer complete when the copied image (fig. 5 @61) is identical to the original image (fig. 5 @50); ¶0060, “According to certain embodiments, in response to detecting the gesture, electronic device 10B may transmit image data for image 50 to electronic device 10C to enable electronic device 10C to display the copy 61 of image 50 on projected display 48C. Rather than removing image 50 from projected display 48B, electronic device 10B may continue to display image 50 on projected display 48B so that image 50 and copy 61 of image 50 are displayed simultaneously]
At the time of the invention it would have been obvious to one of ordinary skill in the art to display both the original image and the transferred image when the transfer 
Okamoto modified by Fai does not teach the indicator includes (i) an indicator surface and (ii) a plurality of lights, the plurality of lights including a first light configured to illuminate a central portion of the indicator surface and at least one second light configured to illuminate side portions of the indicator surface that are on opposite sides of the central portion; increases a light intensity of a first one of the first light and the at least one second light of the plurality of lights, while a light intensity of a second one of the first light and the at least one second light is decreased, during the transfer, the increase and decrease in the light intensities causing an illumination pattern to flow to or from the central portion of the indicator surface and along the indicator surface to indicate the transfer of the data
He teaches the indicator [fig. 2 @2] includes (i) an indicator surface [fig. 2 @210] and (ii) a plurality of lights [fig. 2 @220A-220D], 
the plurality of lights including a first light [fig. 2 @220B] configured to illuminate a central [construed as 40-60% of range 0-100%, ¶0038 and figs. 3 and 4B teach Ib drives fig. 2 @220B when a value of 40% and 60% is to be displayed on 210] portion of the indicator surface [figs. 2 and 3 @210] and 
at least one second light [fig. 3 @220A and 220D] configured to illuminate side portions of the indicator surface [fig. 4B teaches 220A illuminates 0-20% while 220D illuminates 80-100%] that are on opposite sides of the central portion [fig. 1A illustrates claimed relative portions of the lighted areas 0-100%] 
increases [level change from 0-60%, fig. 4B] a light intensity of a first one of the first light [220B] and the at least one second light of the plurality of lights [220A and 220D], 
while a light intensity of a second one of the first light [220C] and the at least one second light [220A and 220D] is decreased [level change from 60-0%, fig. 4B], based on a status signal [¶0037, “When the control element 2220 receives the status signal S from the electronic element 30, the control element 2220 can look up the current combinations IA to ID corresponding to the present status of the electronic element 30 in the lookup table 22200”, ¶0038, “For example, FIG. 4B is a lookup table of the used space capacity of the electronic element 30 and the current combinations IA to ID after the optical simulation”], 
the increase [0 to 60% reading] and decrease [60 to 0% reading], in the light intensities causing an illumination pattern to flow to [no illumination at 0% to 0-60% illuminated, illumination flows to (grows toward) 40-60 central area (40-60%)] or
from [0-60% illuminated to 40 to 20 to 0, illumination is flowing from (shrinks away) from central area (40-60%)] the central portion of the indicator surface and along the indicator surface [He teaches the changes in illumination to and from the central portion of the indicator (construed as the fig. 1A @40-60% mark) occur along the surface (fig. 2 @210) of the indicator (fig. 2 @2)] to indicate the current status [¶0037 and ¶0038] 
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the indicator device, taught by He, into the display apparatus, method, and computer readable medium taught by Okamoto modified by Fai, in order to 
Okamoto modified by Fai modified by He does not teach the status signal is received during the data transfer and represents the state of the data transfer 
Mahowald teaches a status signal is received during a data transfer and indicated the state of the data transfer [¶0042, “In some implementations, the triggering event occurs on one device and the light effect simulating the sensory output is emitted from another device.  For example, when a USB Flash drive is coupled to the system 100 through a USB port and a file is transferred between the USB drive, the USB drive can emit a light effect that simulates the on-screen dynamic of a progress bar indicating the progress of the transfer”] 
At the time of the invention it would have been obvious to one of ordinary skill in the art to monitor the transfer of data between two devices and transmit a control signal to display the status using indicator lights, as taught by Mahowald, into the display apparatus taught by Okamoto modified by Fai modified by He, in order to share user interface features with devices that utilize displays for ease of use mnemonics and branding.  A light-emitting device can provide at-a-glance information that is less likely to distract a user than detailed information displayed on a display (Mahowald: ¶0005).
Okamoto modified by Fai modified by He modified by Mahowald does not teach circuitry turns on the indicator before or after an indicator of the another image display apparatus is turned on
Inaba teaches circuitry turns on the indicator before or after an indicator of the another image display apparatus is turned on [Inaba: (fig. 3 and ¶0052 teach the  ¶0051 teaches the connection request is first sent by the source unit to the receiving unit and ¶0057 teaches the connection from the receiving unit to the source unit is started after receiving the connection request from the source unit; since the request from source to receiver triggers the request from receiver to source the indicator light on the source device will illuminate before the indicator light on the receive device]
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the concept of energizing the indicator light of the apparatus initiating an event before the indicator light of the non-initiating apparatus, as taught by Inaba, into the display apparatus taught by Okamoto modified by Fai modified by He modified by Mahowald, in order for the indicator lights to indicate which apparatus is the initiator/transferor and which apparatus is the transferee.

Regarding Claim 11 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald modified by Inaba teaches the display apparatus according to Claim 10, wherein, 
of the indicators of the another image display apparatus and the display apparatus [Okamoto: ¶0047 teaches the same indicator lights for the another image display apparatus (fig. 6 @111) and the display apparatus (fig. 6 @10); And that there are green and red indicator lights], the [construed as the green light] indicator of the one of the another apparatus and the display apparatus which is a transmission  source [fig. 6 @10 is transmission source as illustrated by fig. 6] of the image data [fig. 4 @102] is first turned on only during a first predetermined period [¶0042; when wireless session established fig. 7 @S23 ], and then the [construed as the green light] indicator of the one of the another image display apparatus and the display apparatus which is a transmission [construed as transfer] destination [fig. 6 @111 is destination as illustrated by fig. 6] of the image data [fig. 6 @102] is turned on only during a second [since same indicators are received from both devices the first and second predetermined periods differ only by any delays in the receiving system detecting what the transmitting system is doing] predetermined period [¶0047 teaches same notifications by receiving device so when the receiving green indicator light turns on the another image display apparatus (fig. 6 @111) when wireless session established].

Regarding Claim 12 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald modified by Inaba teaches the display apparatus according to Claim 10, wherein
the indicator of the display apparatus is turned on only during a predetermined period [Inaba: ¶0055 and ¶0114 teaches source indicator light is turned on when connection with receiving device is established until manual or automatic connection release] before or after an image in which a region near the indicator of the display apparatus has high luminance in the display is displayed [Inaba: ¶0055, “At this time (connection established), the display control section 53-1 may change the display of the display section 31-1 by, for example, making the display of a 
At the time of the invention it would have been obvious to one of ordinary skill in the art to energize the indicator light either before or after the transferred image is displayed at high luminance, as taught by Inaba, into the display apparatus, taught by Okamoto modified by Fai modified by He modified by Mahowald, in order to limit use of the indicator light to transfer events that do not display the transferred image such as establishment/disestablishment of data connections.

Regarding Claim 13 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald modified by Inaba teaches the display apparatus according to Claim 10, wherein
the circuitry detects that the another image display apparatus is at least brought close to the indicator of the display apparatus [Okamoto: ¶0069, “When the mobile terminal 111 enters in the range of the effective communication distance L2 of the reader/writers 4, a session is established by an initial response operation defined in the ISO14443 standard”], and
the indicator of the display apparatus is further turned on in synchronization with turning-on of the indicator of the another image display apparatus when proximity of the another image display apparatus is detected by the circuitry [Okamoto: ¶0070 teaches turning on the display apparatus indicator light when a connection is established after moving the other image display apparatus within a predetermined range; ¶0047 teaches that the another image display apparatus mirrors the notifications provided by the display apparatus; therefore, when the connection is established an indicator light on the display apparatus will turn-on and an indicator light on the another image display apparatus will turn-on].

Regarding Claim 20 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald teaches the display apparatus according to Claim 1, wherein 
the light intensity of the at least one second light [He: fig. 4B @ID for 0-60% transfer] increases in response to the transfer of data [Mahowald: ¶0042 teaches monitoring a transfer of data to control lights to create a desired pattern; 
Okamoto modified by Fai modified by He modified by Mahowald does not teach the image is gradually displayed by the display apparatus in response to the transfer of the image data 
Inaba teaches an image also is gradually displayed by the display apparatus [Inaba: fig. 5 @D2; ¶0072] in response to the transfer of the image data [¶0072]
When the invention was made it would have been obvious to one of ordinary skill in the art to incorporate the concept of displaying the transferred image status, as taught by Inaba, into the apparatus taught by Okamoto modified by Fai modified by He modified by Mahowald in order to provide confirmation that the correct file is being transferred as well as continuing real time confirmation that a file transfer is occurring.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inaba modified by Okamoto modified by Fai modified by He modified by Mahowald.  All reference is to Inaba unless otherwise indicated.

Regarding Claim 9 (Currently Amended), Inaba teaches a portable terminal apparatus comprising: 
a display unit [fig. 4 @11-1] that displays an instruction image [fig. 4 @D] for instructing transfer of image data [fig. 3 teaches combination of icon location and touch input in specific display locations causes data transmission (fig. 3 @S21)] between the portable terminal apparatus [fig. 4 @11-1] and an image display apparatus [fig. 4 @11-2] and circuitry that performs the transfer of the image data [fig. 3 @S21-S23] between the portable terminal apparatus [fig. 4 @11-1] and the image display apparatus [fig. 4 @11-2], the image data corresponding to an image [fig. 1 @D]  that is displayed by the portable terminal apparatus [fig. 1 @11-1] or the image display apparatus [alternate limitation not addressed]
Inaba does not teach causes a turning-on state of an indicator, including (i) an indicator surface and (ii) a plurality of lights, of the image display apparatus to change so as to correspond to the transfer of the image data based on the instruction image, the plurality of lights including a first light configured to illuminate a central portion of the indicator surface and at least one second light configured to illuminate side portions of the indicator surface that are on opposite sides of the central portion; causes a light intensity of a first one of the first light and the at least one second light of the plurality of lights to increase, while a light intensity of a second one of the first light and the at least one second light is decreased, during the transfer of the image data between the portable terminal apparatus and the image display apparatus, the increase and decrease in light intensities causing an illumination pattern to flow to or from the central portion of the indicator surface and along the indicator surface to indicate the transfer of the image data, and causes the indicator of the image display apparatus to turn off when the transfer of the image data between the portable terminal apparatus and the image display apparatus is completed and the image is concurrently displayed by both the portable terminal apparatus and the image display apparatus
Okamoto teaches causes a turning-on state of an indicator to change so as to correspond [¶0047, “Next, the electronic bulletin apparatus 10 may notify the user that the data is being transferred to the mobile terminal 111 by turning on the LED indicator 3, for example, in "red"”] to the transfer of the image data based on an instruction [fig. 4 drag to 101] image [fig. 4 @ 102], and
causes the indicator of the image display apparatus to turn off when the transfer of the image data between a portable terminal apparatus and the image display apparatus is completed [¶0047, “the electronic bulletin apparatus 10 may notify the user … when the data transfer to the mobile terminal 111 is completed, the electronic bulletin apparatus 10 may notify the user by converting the luminescent color of the LED indicator 3 into "green"”] 

Inaba modified by Okamoto does not teach the indicator includes (i) an indicator surface and (ii) a plurality of lights; the plurality of lights including a first light configured to illuminate a central portion of the indicator surface and at least one second light configured to illuminate side portions of the indicator surface that are on opposite sides of the central portion; increases a light intensity of the at least one second light of the plurality of lights to illuminate the side portions of the indicator surface during the transfer, causes a light intensity of a first one of the first light and the at least one second light of the plurality of lights to increase, while a light intensity of a second one of the first light and the at least one second light is decreased,  during the transfer, the increase and decrease in light intensities causing an illumination pattern to flow to or from the central portion of the indicator surface and along the indicator surface to indicate the transfer of the image data; the increase and decrease in light intensities causing a change in an illumination pattern of the indicator surface to indicate the transfer of the data; concurrently displaying the image data on both the display device and the other image display device when the transfer of image data is complete
Fai teaches an image [fig. 5 @50] is concurrently displayed by both a portable terminal apparatus [fig. 5 @10B] and an image display apparatus [fig. 5 when the transfer of image data is complete [transfer is construed as complete when the copied image (fig. 5 @61) is identical to the original image (fig. 5 @50); ¶0060, teaches “in response to detecting the gesture, electronic device 10B may transmit image data for image 50 to electronic device 10C to enable electronic device 10C to display the copy 61 of image 50 on projected display 48C. Rather than removing image 50 from projected display 48B, electronic device 10B may continue to display image 50 on projected display 48B so that image 50 and copy 61 of image 50 are displayed simultaneously]
At the time of the invention it would have been obvious to one of ordinary skill in the art to display both the original image and the transferred image when the transfer process is complete, as taught by Fai, into the portable terminal apparatus taught by Inaba modified by Okamoto, so that the user may visually verify a transferred image is a true copy of the original
Inaba modified by Okamoto modified by Fai does not teach the indicator includes (i) an indicator surface and (ii) a plurality of lights, the plurality of lights including a first light configured to illuminate a central portion of the indicator surface and at least one second light configured to illuminate side portions of the indicator surface that are on opposite sides of the central portion; increases a light intensity of a first one of the first light and the at least one second light of the plurality of lights, while a light intensity of a second one of the first light and the at least one second light is decreased, during the transfer, the increase and decrease in the light intensities causing an illumination pattern to flow to or from the central portion of the indicator surface and along the indicator surface to indicate the transfer of the data
He teaches the indicator [fig. 2 @2] includes (i) an indicator surface [fig. 2 @210] and (ii) a plurality of lights [fig. 2 @220A-220D], 
the plurality of lights including a first light [fig. 2 @220B] configured to illuminate a central [construed as 40-60% of range 0-100%, ¶0038 and figs. 3 and 4B teach Ib drives fig. 2 @220B when a value of 40% and 60% is to be displayed on 210] portion of the indicator surface [figs. 2 and 3 @210] and 
at least one second light [fig. 3 @220A and 220D] configured to illuminate side portions of the indicator surface [fig. 4B teaches 220A illuminates 0-20% while 220D illuminates 80-100%] that are on opposite sides of the central portion [fig. 1A illustrates claimed relative portions of the lighted areas 0-100%] 
increases [level change from 0-60%, fig. 4B] a light intensity of a first one of the first light [220B] and the at least one second light of the plurality of lights [220A and 220D], 
while a light intensity of a second one of the first light [220C] and the at least one second light [220A and 220D] is decreased [level change from 60-0%, fig. 4B], based on a status signal [¶0037, “When the control element 2220 receives the status signal S from the electronic element 30, the control element 2220 can look up the current combinations IA to ID corresponding to the present status of the electronic element 30 in the lookup table 22200”, ¶0038, “For example, FIG. 4B is a lookup table of the used space capacity of the electronic element 30 and the current combinations IA to ID after the optical simulation”], 
the increase [0 to 60% reading] and decrease [60 to 0% reading], in the light intensities causing an illumination pattern to 
flow to [no illumination at 0% to 0-60% illuminated, illumination flows to (grows toward) 40-60 central area (40-60%)] or
from [0-60% illuminated to 40 to 20 to 0, illumination is flowing from (shrinks away) from central area (40-60%)] the central portion of the indicator surface and along the indicator surface [He teaches the changes in illumination to and from the central portion of the indicator (construed as the fig. 1A @40-60% mark) occur along the surface (fig. 2 @210) of the indicator (fig. 2 @2)] to indicate the current status [¶0037 and ¶0038] 
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the indicator device, taught by He, into the display apparatus, method, and computer readable medium taught by Inaba modified by Okamoto modified by Fai, in order to reduce the manufacturing costs and improve the light efficiency of a status indicator (He: ¶0009)
Inuba modified by Okamoto modified by Fai modified by He does not teach the status signal is received during the data transfer and represents the state of the data transfer 
Mahowald teaches a status signal is received during a data transfer and indicates a state of the data transfer [¶0042, “In some implementations, the triggering event occurs on one device and the light effect simulating the sensory output is emitted from another device.  For example, when a USB Flash drive is coupled to the system 100 through a USB port and a file is transferred between the USB drive, the USB drive 
At the time of the invention it would have been obvious to one of ordinary skill in the art to monitor the transfer of data between two devices and transmit a control signal to display the status using indicator lights, as taught by Mahowald, into the display apparatus taught by Inuba modified by Okamoto modified by Fai modified by He, in order to share user interface features with devices that utilize displays for ease of use mnemonics and branding.  A light-emitting device can provide at-a-glance information that is less likely to distract a user than detailed information displayed on a display (Mahowald: ¶0005).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto modified by Fai modified by He modified by Mahowald modified by Sasaki (US 2012/0057085). 

Regarding Claim 16 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald teaches the display apparatus according to Claim 1
Okamoto modified by Fai modified by He modified by Mahowald does not teach the display apparatus is a television
Sasaki teaches a display apparatus is a television [fig. 1 @11]
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the concept of a television, as taught by Sasaki, into the display apparatus, as taught by Okamoto modified by Fai modified by He modified by .

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto modified by Fai modified by He modified by Mahowald modified by Inaba modified by Sasaki. 

Regarding Claim 17 (Previously Presented), Okamoto modified by Fai modified by He modified by Mahowald modified by Inaba teaches the display apparatus according to Claim 10 
Okamoto modified by Fai modified by He modified by Mahowald modified by Inaba does not teach the display apparatus is a television
Sasaki teaches a display apparatus is a television [fig. 1 @11]
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the concept of a television comprising an indicator panel, as taught by Sasaki, into the display apparatus, as taught by Okamoto modified by Fai modified by He modified by Mahowald modified by Inaba, in order to indicate multiple device status using simple lighting effects. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Douglas M Wilson/Examiner, Art Unit 2694      


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694